1    BLANK ROME LLP                                           CLOSED
     Cheryl S. Chang (SBN 237098)                                           O
2    Chang@BlankRome.com
     2029 Century Park East, 6th Floor
3    Los Angeles, CA 90067
     Telephone: 424.239.3400
4    Facsimile: 424.239.3434
5    Keith A. Rutherford (Pro Hac Vice)
     KRutherford@BlankRome.com
6    717 Texas Avenue, Suite 1400
     Houston, TX 770002
7    Telephone: 713.228.6601
     Facsimile: 713.228.6605
8
     Amy Joseph Coles (Pro Hac Vice)
9    AColes@BlankRome.com
     Union Trust Building
10   501 Grant Street, Suite 850
     Pittsburgh, PA 15219
11   Telephone: 412.932.2800
     Facsimile: 412.932.2777
12
     Salvatore P. Tamburo (Pro Hac Vice)
13   STamburo@BlankRome.com
     1825 Eye Street, NW
14   Washington D.C. 20001
     Telephone: 202.420.2200
15   Facsimile: 202.420.2201
16   Attorneys for Defendants,
     II-VI INCORPORATED and II-VI OPTICAL SYSTEMS, INC.
17
18                                UNITED STATES DISTRICT COURT
19                               CENTRAL DISTRICT OF CALIFORNIA
20
     SAINT-GOBAIN CERAMICS &                       Case No. 5-18-cv-01798-CAS-SHKx
21   PLASTICS, INC.,
                                                   [PROPOSED] JUDGMENT IN
22                                   Plaintiff,    FAVOR OF DEFENDANTS II-VI
                                                   INCORPORATED AND II-VI
23           v.                                    OPTICAL SYSTEMS, INC.

24   II-VI INCORPORATED AND II-VI
     OPTICAL SYSTEMS, INC.,
25
                                     Defendants.
26
27
28
     150287.00106/119000416v.2
     [PROPOSED] JUDGMENT IN FAVOR OF DEFENDANTS II-VI INCORPORATED AND II-VI OPTICAL
                                      SYSTEMS, INC.
1                                [PROPOSED] JUDGMENT
2            The Court, having granted defendants II-VI Incorporated and II-VI Optical
3    Systems, Inc.’s (collectively, “II-VI”) Motion for Summary Judgment (Dkt. Nos.
4    137, 139), now enters judgment as follows:
5            Judgment is entered in favor of II-VI and against plaintiff Saint-Gobain
6    Ceramics & Plastics, Inc. (“Saint-Gobain”), as to Saint-Gobain’s three claims for
7    patent infringement against II-VI in the complaint (Dkt. No. 1) (“Complaint”) on
8    file in this action.
9            Saint-Gobain shall take nothing by way of its Complaint against II-VI, and
10   the Complaint shall be dismissed with prejudice as to II-VI.
11           IT IS SO ORDERED, ADJUDGED AND DECREED
12
13
14    Dated: April 19, 2019
                                           HONORABLE CHRISTINA A. SNYDER
15                                         UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
     150287.00106/119000416v.2                 1
     [PROPOSED] JUDGMENT IN FAVOR OF DEFENDANTS II-VI INCORPORATED AND II-VI OPTICAL
                                      SYSTEMS, INC.
